COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Huff, Malveaux and Senior Judge Annunziata
              Argued by videoconference


              FRED FAROUQ FALAH
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1415-20-4                                      JUDGE GLEN A. HUFF
                                                                                   JULY 6, 2021
              NASIMA FALAH


                                   FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                                                Jeanette A. Irby, Judge

                               Elizabeth Jean Lancaster (Whitbeck Bennett, PLLC, on brief), for
                               appellant.

                               Daniel B. Schy (Curran Moher Weis, PC, on brief), for appellee.


                     Nasima Falah (“wife”) obtained a divorce from Fred Farouq Falah (“husband”) on

              grounds of willful desertion in the Circuit Court for Loudoun County (the “trial court”). Prior to

              the trial court’s granting of that relief, the case had been continued three times—twice on

              husband’s motion and once on the trial court’s own motion. On the day trial took place, husband

              had technical difficulties when attempting to join the trial through an online videoconferencing

              service. Although he was able to observe the proceedings, those participating in the trial were

              unable to see or hear him. Husband’s technical difficulties prompted husband’s trial counsel to

              move for another continuance, but the trial court denied the motion and proceeded to trial.

                     Husband now challenges the trial court’s denial of his motion to continue on appeal,

              arguing that the trial court’s ruling was an abuse of discretion and a violation of his constitutional

              right to due process and to call for evidence in his favor. Because husband’s constitutional


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
arguments are procedurally defaulted under Rule 5A:18, this Court does not consider them. And

even assuming without deciding that the trial court’s denial of husband’s motion to continue was

otherwise an abuse of discretion, this Court nonetheless affirms because husband has not made

any showing of prejudice resulting from the trial court’s ruling.

                                        I. BACKGROUND

       On appeal, this Court views the evidence in the light most favorable to wife, the

prevailing party below, and does not “retry the facts or substitute [its] view of the facts for [that]

of the trial court.” Congdon v. Congdon, 40 Va. App. 255, 266 (2003) (internal citations and

quotation marks omitted). Viewed through this lens, the evidence shows the following:

       On April 12, 2018, wife filed a complaint for divorce on the grounds that she and

husband had lived separate and apart for twelve months or more; in the alternative, she alleged

grounds of willful desertion. Husband filed a counterclaim for divorce on May 14, 2018, on the

grounds that he and wife had lived separate and apart for twelve months or more and on

alternative grounds that wife had actually or constructively deserted the marriage.

       The trial court initially set a trial covering issues of divorce, spousal support, and

equitable distribution for July 17, 2019. Husband filed a motion to continue on May 16, 2019,

citing an inability to resolve discovery matters prior to trial due to a change in trial counsel. The

trial court granted husband’s motion and rescheduled the trial for March 19, 2020. On February

3, 2020, husband filed a second motion to continue, noting that the parties had agreed a

continuance was appropriate given another change in husband’s trial counsel. The trial court

granted that motion as well and rescheduled trial for April 23, 2020.

       During the early stages of the COVID-19 pandemic, the trial court continued the matter

sua sponte and rescheduled trial for November 2, 2020. At the pretrial scheduling conference

which took place on October 13, 2020, husband moved to continue the matter again, arguing in

                                                 -2-
part that there was some concern that husband would have technical difficulties if the parties

were required to participate in trial through a virtual medium. For reasons not apparent from the

record, the trial court denied that motion to continue.1

       At trial, conducted through the online videoconferencing service WebEx, husband

experienced technical difficulties. Although husband was able to see the courtroom on his

computer screen, neither the trial court nor counsel could see or hear him. Subsequent attempts

to fix the issue proved unsuccessful, which prompted husband’s counsel to move to continue the

case. Husband’s counsel did not make any constitutional arguments in that motion and instead

reasserted the arguments made in support of the motion that had been made at the pretrial

conference. Wife’s counsel objected, arguing that a continuance was inappropriate given the

numerous delays that had already occurred and given the uncontested evidence that husband was

approximately $9,000 in arrears for court-ordered pendente lite support.

       The trial court ultimately denied husband’s motion, and the matter proceeded to trial.

Both parties stipulated to the admission of each other’s exhibits, and husband’s trial counsel

made no proffer as to what testimony, if any, husband would have given had he been able to

fully connect to the proceedings online. At the conclusion of trial, the trial court found that

husband willfully deserted the marriage and granted wife a divorce on those grounds. On

November 20, 2020, the trial court entered a written order memorializing its prior divorce ruling,

as well as its other rulings related to spousal support, equitable distribution, and attorney’s fees.

On the same day, husband noted his objections on the written divorce decree, raising a due

process objection for the first time. Husband also simultaneously filed a motion to stay entry of

the trial court’s written divorce decree based on his due process argument, and on December 2,

2020, he filed a memorandum in support of the motion. In that memorandum, husband did not


       1
           Husband does not challenge that ruling in this appeal.
                                                -3-
make any reference to the constitutional right to call for evidence in his favor, but argued that by

proceeding to trial after denying his motion to continue, the trial court violated his due process

rights by depriving him a reasonable opportunity to be heard. The record is silent, however, on

whether husband obtained a ruling from the trial court on his motion to stay.

       This appeal followed.

                                          II. ANALYSIS

                         A. Husband’s Due Process Argument is Waived

       Husband contends that the trial court’s denial of his motion to continue and its holding of

a trial without him visibly present violated his constitutional right to due process by effectively

denying him the opportunity to be heard.2 But husband did not make any due process claim

contemporaneously with his motion for a continuance of the trial. Although he did attach a due

process objection to the final divorce decree and filed a motion to stay entry of the decree on

those grounds, it does not appear from the record that the trial court ruled on husband’s motion.

As such, “‘there is no ruling for [this Court] to review’ on appeal, and [husband’s] argument is

waived under Rule 5A:18.” Williams v. Commonwealth, 57 Va. App. 341, 347 (2010) (quoting

Fisher v. Commonwealth, 16 Va. App. 447, 454 (1993)).


       2
          As noted, husband also asserts that the denial of his motion to continue violated his
right to “call for evidence in his favor” under Article 1, Section 8 of the Virginia Constitution.
This contention lacks merit. For one thing, husband presented no argument at any stage in the
trial proceedings related to the constitutional right to call for evidence in his favor, which bars
him from presenting any such argument to this Court. See Rule 5A:18. For another, even
assuming husband’s argument on that issue were properly before this Court, the constitutional
right “to call for evidence” in one’s favor is a right afforded to criminal defendants, not civil
litigants. Va. Const. art. 1, § 8 ([I]n criminal prosecutions a man hath a right . . . to call for
evidence in his favor[.]” (emphasis added)). Of course, that is not to say civil litigants have no
“right” to put forward favorable evidence at trial. It is simply an acknowledgement that the
constitutional right cited by husband is one textually designated to criminal defendants that
provides protections beyond the basic due process rights afforded to all litigants. Cf. Massey v.
Commonwealth, 230 Va. 436, 442 (1985) (noting that the right to call for evidence in one’s favor
“is designed to ensure that the defendant in a criminal case will not be unduly shackled in his
effort to develop his best defense”).
                                                  -4-
       Notwithstanding husband’s failure to obtain a ruling on his due process argument in the

trial court, he asks this Court to consider his argument pursuant to the “ends of justice” exception

of Rule 5A:18. This Court declines to do so.

       “The ends of justice exception is narrow and is to be used sparingly, and applies only in

the extraordinary situation where a miscarriage of justice has occurred.” Holt v. Commonwealth,

66 Va. App. 199, 210 (2016) (internal citations and quotation marks omitted). “The burden of

establishing a manifest injustice is a heavy one, and it rests with the appellant.” Brittle v.

Commonwealth, 54 Va. App. 505, 514 (2009).

       To meet that burden, an appellant must show that “the error clearly had an effect upon the

outcome of the case.” Brown v. Commonwealth, 8 Va. App. 126, 131 (1989). In other words,

the party relying on the ends of justice exception “must affirmatively show that a miscarriage of

justice has occurred, not that a miscarriage of justice might have occurred.” Redman v.

Commonwealth, 25 Va. App. 215, 221 (1997) (emphasis added) (citing Mounce v.

Commonwealth, 4 Va. App. 433, 436 (1987)). “These principles govern [this Court’s]

application of the ‘ends of justice’ exception in all claims on appeal, including those based on

due process grounds.”3 M. Morgan Cherry & Assocs., Ltd. v. Cherry, 37 Va. App. 329, 340-41

(2002) (emphasis added) (citations omitted).



       3
          Husband correctly notes that this Court stated in Herring v. Herring, 33 Va. App. 281,
287 (2000), that “some procedures are so crucial that a court’s failure to adhere to them
constitutes error that is clear, substantial and material even in the absence of affirmative proof of
error in the result.” But the Herring Court expressly limited its pronouncement to the specific
facts before it:

               To make clear our holding, we note that our application of the ends
               of justice exception in this case, as set out in the text, applies only
               to the court’s failure in child support cases to expressly calculate
               the guideline amount or to make the written findings required to
               justify its deviation from that amount.

                                                 -5-
       Here, husband has not affirmatively demonstrated that the trial court’s denial of his

motion to continue “clearly had an effect upon the outcome of the case.” See Brown, 8 Va. App.

at 131. He points to no evidence in the record that shows that his partial absence from the

proceedings did materially change the outcome of the case. Instead, he merely alleges that had

the trial court granted his motion to continue, such a continuance “may have materially changed”

the trial court’s rulings on divorce grounds, spousal support, and attorney’s fees.

       But an allegation that a miscarriage of justice “might have occurred” is categorically

insufficient to successfully invoke the ends of justice exception. Redman, 25 Va. App. at 221

(citing Mounce, 4 Va. App. at 436). Absent sufficient evidence affirmatively demonstrating that

a grave injustice resulted from husband’s partial absence from trial, this Court “can only

speculate” as to what effect, if any, it had on the trial court’s rulings on divorce, spousal support,

and attorney’s fees. See Cherry, 37 Va. App. at 341-42. Given husband’s failure to meet his

burden to show that the trial court’s alleged error clearly had an effect on the outcome of the

case, this Court holds that the ends of justice exception does not apply and must “presume the

trial court to be correct” in its decision. Id. at 342. Consequently, this Court does not consider

the merits of husband’s due process arguments in this appeal.




Id. at 287 n.2. And Cherry—decided after Herring—made clear that the ordinary requirement
under an ends of justice analysis that an appellant show an error had an effect on the outcome of
a case applies to due process claims. 37 Va. App. at 340-41. Given Herring’s express limitation
and because Cherry is binding authority under the interpanel accord doctrine, this Court applies
the ordinary standards governing application of the ends of justice exception here. Sandoval v.
Commonwealth, 64 Va. App. 398, 419 (2015) (“Under [the interpanel accord] doctrine, a
decision from a panel of this Court ‘cannot be overruled except by the Court of Appeals sitting
en banc or by the Virginia Supreme Court.’” (quoting Clinchfield Coal Co. v. Reed, 40 Va. App.
69, 73 (2003))).
                                                -6-
      B. Husband Has Not Shown that the Trial Court’s Denial of his Motion to Continue
                             Resulted in Prejudice to Him

                                      1. Standard of Review

       “The decision to grant [or deny] a motion for a continuance is within the sound discretion

of the [trial] court and must be considered in view of the circumstances unique to each case.”

Haugen v. Shenandoah Valley Dep’t of Soc. Servs., 274 Va. 27, 34 (2007). Accordingly, “[a]

trial judge’s denial of a continuance will not be reversed on appeal absent an abuse of discretion

and prejudice to the defendant.” Reyes v. Commonwealth, 68 Va. App. 379, 385 (2018) (citing

Lowery v. Commonwealth, 9 Va. App. 304, 307 (1990)).

                                            2. Prejudice

       Husband contends the trial court abused its discretion in denying his motion to continue.

In support, he claims that (1) there was no evidence showing the request for a continuance was

spurious or made with intent to cause delay, (2) the trial court “deemed the speed of the result

was more important that [sic] the justice of the result,” and (3) the Virginia Supreme Court’s

“Fourth Order Modifying and Extending Declaration of Judicial Emergency in Response to

COVID-19 Emergency made it clear that continuances were to be granted liberally for any cause

resulting from the impact of the ongoing COVID 19-crisis.” Even assuming without deciding

that husband is correct in arguing that the trial court’s denial of his motion to continue was

erroneous, this Court nonetheless holds that any assumed error is not reversible because husband

made no showing that the trial court’s decision resulted in prejudice to him. See Commonwealth

v. Swann, 290 Va. 194, 196 (2015) (“The doctrine of judicial restraint dictates that we decide

cases on the best and narrowest grounds available.” (internal citation and quotation marks

omitted)); Nunez v. Commonwealth, 66 Va. App. 152, 157 (2016) (emphasizing that “judicial

restraint” counsels this Court to assume legal principles without deciding them).



                                                -7-
       When a party argues on appeal that a trial court erred in denying a motion to continue,

this Court applies a “two-pronged test” asking whether “the court abused its discretion” and

whether the party “was prejudiced by the court’s decision.” Bolden v. Commonwealth, 49

Va. App. 285, 290 (2007) (quoting Lebedun v. Commonwealth, 27 Va. App. 697, 712-13

(1998)). “The absence of one renders inconsequential the presence of the other.” Id. (citing

Lowery, 9 Va. App. at 307). As such, this Court “cannot reverse if the defendant ‘has shown no

prejudice resulting from what he claims was an abuse of discretion’ in granting a continuance

motion.” Id. (quoting Quintana v. Commonwealth, 224 Va. 127, 135 (1982)). And “[p]rejudice

. . . may not be presumed; it must appear from the record.” Lowery, 9 Va. App. at 307 (citing

Bradley v. Poole, 187 Va. 432, 433 (1948)).

       Here, husband does not merely fail to provide a sufficient basis from which this Court

may determine if prejudice occurred, he provides no evidence or argument regarding the

prejudice prong of this Court’s two-part test.4 Accordingly, he cannot satisfy both requirements



       4
           Husband does argue in the due process argument of his brief (which, as noted, is
waived) that “prejudice clearly occurred by the Trial Court’s improper valuation of marital
assets, calculation of spousal support, and the award of attorney’s fees to [wife].” Even
assuming that lone statement could be imputed to his alternative abuse of discretion argument, it
would be insufficient to demonstrate reversible error. By making a conclusory statement as to
the effects the trial court’s denial of his motion to continue had on the case, husband’s argument
fails to appreciate the distinction between claims and evidence. In a word, while it is one thing
to claim that the trial court’s denial of his continuance motion affected its future rulings in the
case, it is another thing entirely to prove as much. See Quintana, 224 Va. at 135 (stating that
appellate courts “will affirm the trial court’s ruling” where an appellant has not “shown”
prejudice resulted from an abuse of discretion (emphasis added)). The crucial distinction
between claims and evidence is particularly relevant here, because (1) both parties stipulated to
the entry of each other’s exhibits at the outset of trial, (2) husband was represented by counsel at
trial, who was presumably more than capable of presenting additional evidence in support of
husband’s counterclaim and equitable distribution calculations, (3) even if husband’s trial
counsel was incapable of doing so, husband made no proffer in the trial proceedings or before
this Court as to what his evidence in support of his counterclaim and equitable distribution
calculations would have been had he been able to fully participate in the proceedings, and
(4) relatedly, husband never proffered that he intended to testify on his behalf and was not listed
as a witness on the witness list submitted to the trial court.
                                                   -8-
of this Court’s test to determine whether a trial court’s denial of a motion to continue was

reversible error. This Court therefore affirms the trial court’s denial of his motion to continue.

                                    C. Appellate Attorney’s Fees

        Wife seeks an award of appellate attorney’s fees. On appeal, this Court “may award”

some or all of the fees requested or “remand the issue to the circuit court . . . for a determination

thereof.” Rule 5A:30(b)(1)-(2). “In determining whether to make such an award, [this Court]

shall not be limited to a consideration of whether a party’s position on an issue was frivolous or

lacked substantial merit but shall consider all the equities of the case.” Rule 5A:30(b)(3).

Because there does not appear to be any equitable basis to require husband to bear wife’s fees,

this Court rejects wife’s request for appellate attorney’s fees.

                                           III. CONCLUSION

        This Court does not consider husband’s constitutional arguments regarding the trial

court’s denial of his motion to continue because those arguments are barred under Rule 5A:18,

and the ends of justice exception to the rule is inapposite. Additionally, even assuming without

deciding that the trial court abused its discretion in denying husband’s motion to continue, this

Court affirms the trial court’s denial because husband has made no showing of prejudice

resulting from the trial court’s ruling.

                                                                                            Affirmed.




                                                 -9-